Citation Nr: 0505075	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  01-07 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis, claimed as 
a residual of exposure to asbestos during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to April 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's attempt to 
reopen his claim of entitlement to service connection for 
asbestosis, claimed as due to asbestos exposure in service.

This case was before the Board previously in December 2003, 
when the Board found that new and material evidence had been 
received since the last final denial of the veteran's claim 
and reopened the claim.  The Board remanded the case to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C., for additional development.  The additional development 
has been completed.

A claim of entitlement to service connection for COPD, 
claimed as a result of the use of tobacco products during 
service, was raised at a May 2004 VA respiratory examination.  
Although the veteran's representative in its February 2005 
informal hearing presentation urged the Board to grant the 
veteran's claim, the Board does not have jurisdiction over 
the claim.  The claim is referred to the RO for appropriate 
action.  But see 38 U.S.C.A. § 1103(a) (West 2002) 
(prohibiting service connection for disability or death on 
the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service for claims filed after June 9, 
1998).




FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

3.  The veteran does not have an asbestos-related respiratory 
disorder.


CONCLUSION OF LAW

An asbestos-related respiratory disorder, to include 
asbestosis, was not incurred in service.  38 U.S.C.A. §§ 101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that in March 1945 
he was treated for acute catarrhal fever.  The veteran was 
hospitalized for approximately two weeks before being 
returned to duty.  At his April 1946 discharge examination, 
the veteran's respiratory system was evaluated as normal.  
The veteran's service personnel records show that he served 
as a seaman.  The veteran completed the fire fighter's 
training course.  The veteran served aboard the USS SAPPHO 
and also served in Guam.

In an August 1995 statement, the veteran reported that he was 
exposed to asbestos during fire fighter training in service.  
He stated that shortly after fire school, he was hospitalized 
for a respiratory infection, and he was treated for 
approximately three weeks.  Later, he served in a gunnery 
department aboard ship.  The barrels of the guns became hot 
when the guns were fired.  The barrels were changed using 
asbestos gloves.  At night, the veteran used his asbestos 
gloves as a pillow.  He stated that in his next assignment in 
Guam, he was exposed to asbestos materials "day and night."  
He also slept in Quonset huts that had asbestos materials in 
them. 

In an April 6, 1995 statement, A. H., D.O. (Dr. H.), stated 
that the veteran suffered from signs and symptoms consistent 
with the pulmonary disease of asbestos exposure.  Pulmonary 
function tests, chest x-ray findings, the veteran's symptoms, 
and the veteran's history were consistent with asbestosis.  
The veteran had been exposed to asbestos while serving in the 
Navy and while employed by the U. S. Forestry Service both 
before and after service.  During his military service, the 
veteran wore a fire-fighting suit that was made of asbestos.  
He had been hospitalized for a prolonged respiratory 
infection shortly after wearing the suit in basic training.  

X-ray examination of the veteran's chest in April 1998 by J. 
S., M.D. (Dr. S.), showed parenchymal abnormalities 
consistent with pneumoconiosis.  There were no pleural 
abnormalities consistent with pneumoconiosis and no other 
abnormalities.

X-ray examination of the veteran's chest in May 1999 by J. 
V., M.D. (Dr. V.), showed mild to moderate chronic appearing 
interstitial changes.  No definite acute process was 
identified.  No acute infiltrates were seen.  No calcified 
pleural plaques were appreciated.  There were no other 
significant abnormalities.

In a January 2000 statement, Dr. H. reiterated that the 
veteran suffered from the signs and symptoms of a chronic 
pulmonary disease that was consistent with asbestos exposure.  
Pulmonary function tests had showed a mild restriction that 
has progressively worsened.  The veteran also had obstruction 
type symptoms that were now evident on pulmonary function 
tests.  A May 1999 chest x-ray had shown a mild to moderate 
chronic condition in which there were interstitial tissue 
changes.  This was consistent throughout both lungs.  These 
findings were consistent with a diagnosis of asbestosis.  The 
veteran's previous exposure to asbestos was the most likely 
cause for his chronic, progressive condition.

In an August 2001 statement, Dr. H. stated that the veteran's 
limited time working in the U. S. Forestry Service had little 
to do with his development of asbestosis.

In an August 2001 statement, A. M. R., M.D. (Dr. R.), and W. 
L., A.R.N.P. (Nurse Practitioner L.) from Tri-County Primary 
Care, wrote that the veteran's exposure to asbestos while 
employed by the U. S. Forestry Service in 1944 would have 
been minimal, especially when compared to his day-to-day 
exposure to asbestos while in service.  As a result of the 
constant exposure to asbestos in the Navy, the veteran 
continued to have ongoing and progressive problems with his 
respiratory status.  The veteran suffered from asbestosis, 
which caused him to have problems with shortness of breath, 
frequent bouts of acute bronchitis, and pneumonia.

Records from Tri-County Primary Care show that x-ray 
examination of the veteran's chest in August 2001 showed no 
obvious active disease.  Pulmonary function tests in November 
2001 showed moderately severe restriction.  X-ray examination 
of the veteran's chest in November 2001 showed well-aerated 
lung fields.  Computed tomography (CT) examination of the 
veteran's chest in January 2002 was negative.  A history of 
asbestosis, recent pneumonia, and increasing shortness of 
breath and chest pain had been noted at that time, but the 
lungs were clear.  There was no infiltrate, pleural 
thickening, pleural effusion, or calcified pleural plaquing.  
The mediastinum was negative.  No hilar masses were evident.  
There were no adrenal masses.  From January 2003 to August 
2004, the veteran was treated for diagnoses including chronic 
obstructive pulmonary disease (COPD), shortness of breath, 
acute bronchitis, and recurrent pneumonia.  Pulmonary 
function tests in July 2003 showed severe airway obstruction.  
In May 2004, Nurse Practitioner L. noted a history of 
asbestosis.

At a May 2004 VA respiratory examination, the examiner 
reviewed the veteran's claims folder and examined the 
veteran.  The veteran reported exposure to asbestos while 
serving in the Nary.  The veteran had been treated in service 
for acute catarrhal fever, which was a very sore throat with 
headache, weakness, and fever.  The veteran was returned to 
duty after approximately two weeks.  The veteran reported 
that he had been short of breath since the onset of that 
illness.  The veteran did not report significant exposure to 
asbestos after his military service.  The examiner noted that 
Dr. H. had diagnosed the veteran with asbestosis.  X-ray 
examination of the veteran's chest revealed COPD with no 
evidence of asbestosis.  High resolution CT scan of the chest 
showed no evidence of asbestosis.  The examiner noted that a 
CT scan of the chest was done because x-rays were not 
sensitive for pleural parenchymal calcification.  Pulmonary 
function studies were consistent with emphysema secondary to 
severe obstructive airway disease.  Diffusion was moderately 
impaired.  The examiner diagnosed COPD with emphysema due to 
cigarette smoking.  There was poor diffusion due to 
emphysema, secondary to chronic obstructive airway disease.  
The examiner explained that it was unlikely that the veteran 
suffered from an asbestos-related condition causing pulmonary 
fibrosis, pleural plaque, or pleural thickening, because 
there was no evidence of such on CT scan or chest x-rays.

In a November 2004 statement, Nurse Practitioner L. stated 
that the veteran's lung damage was consistent with asbestosis 
as a result of exposure to asbestos.  The asbestos exposure 
occurred when the veteran had served in the Navy.  The 
changes in his lungs were consistent with asbestosis and were 
supported by chest imaging reports in the medical record.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

A substantially complete application for the veteran's claim 
of service connection was received on August 21, 2000.  In a 
rating decision dated in September 2000, the veteran's claim 
was denied.  Only after that rating action was promulgated 
did the RO, on June 26, 2003, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  Nevertheless, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran on June 26, 2003, was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by VA at that time, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After that notice was provided, the 
case was readjudicated.  A Supplemental Statement of the Case 
(SSOC), adjudicating the veteran's claim, was provided to the 
veteran in August 2003.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on June 26, 
2003, complied with these requirements.

Additionally, the Board notes that the June 26, 2003 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the June 26, 2003 letter requested a 
response within 30 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  38 U.S.C. 
§§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records and private medical records have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided a VA examination in May 
2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in the December 2003 
Remand from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2004).  There is no reasonable possibility that 
further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2004).



Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has the Secretary 
promulgated any regulations.  McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB 
Circular"], that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
DVB circular has been subsumed verbatim as § 7.21 of 
Adjudication Procedure Manual, M21-1, Part VI.  See also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
[hereinafter Manual M21-1] notes that inhalation of asbestos 
fibers can produce fibrosis and tumors.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.  See Adjudication Procedure Manual, 
M21-1, Part VI,  7.21(a)(1).  Some of the major occupations 
involving exposure to asbestos include mining, milling, work 
in shipyards, insulation work, demolition of old buildings, 
carpentry and construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, military 
equipment, etc.  Exposure to any simple type of asbestos is 
unusual except in mines and mills where the raw materials are 
produced.  See id. at  7.21(b)(1).  The latent period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  See id. at  7.21(b)(2).

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  Symptoms and signs may include dyspnea on exertion 
and end-respiratory rales over the lower lobes.  Clubbing of 
the fingers occurs at late stages of the disease.  Pulmonary 
function impairment and cor pulmonale can be demonstrated by 
instrumental methods.  Compensatory emphysema may also be 
evident.  See Adjudication Procedure Manual, M21-1, Part VI, 
 7.21(c).

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation.  Rather, they are guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in particular 
occupations, and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  See Dyment v. 
West, 13 Vet. App. 141, 146 (1999); see also Nolen v. West, 
12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

The evidence of record establishes that the veteran currently 
has COPD.  However, the medical evidence of record does not 
establish that the veteran currently suffers from any 
asbestos-related pulmonary disorder.  Dr. H., Dr. R., and 
Nurse Practitioner L. have all stated that the veteran has a 
diagnosis of asbestosis that is supported by x-ray and 
clinical findings.  However, the most recent and 
sophisticated medical evidence does not support such a 
finding.  With regard to Dr. R.'s August 2001 statement that 
the veteran has asbestosis, the recent medical records from 
Tri-County Primary Care (Tri-County) contradict that 
diagnosis.  The Board gives the more recent records greater 
weight than the August 2001 statement.  In January 2002 Dr. 
R. ordered a CT scan of the veteran's chest.  That CT scan 
showed no evidence of asbestosis.  Subsequent treatment 
records from Tri-County show a diagnosis of COPD but no 
diagnosis of asbestosis, indicating that Dr. R. had ruled out 
such a diagnosis.  Although Dr. R.'s co-worker Nurse 
Practitioner L. reiterated the diagnosis of asbestosis in a 
November 2004 statement, her assertion is given no weight.  
She bases her diagnosis on the medical records from Tri-
County, and those medical records simply do not support her 
assertion.  Indeed, the medical records contradict her 
statement.  Again, a January 2002 CT scan of the veteran's 
chest showed no evidence of asbestosis, and medical records 
from Tri-County show no diagnosis of asbestosis.  Those 
records show that the veteran has COPD.  The only indication 
of asbestos is a May 2004 note by Nurse Practitioner L.; 
however, even that note only shows a history of asbestosis, 
not a diagnosis of the disability.

With regard to the statements by Dr. H., the Board again 
finds that his diagnosis of asbestosis is outweighed by the 
more recent and more thorough evidence of record.  To 
establish his diagnosis of asbestosis, Dr. H. relied on x-ray 
findings of interstitial tissue changes and on pulmonary 
function tests showing a restrictive defect.  However, there 
has been no evidence of a restrictive defect on pulmonary 
function tests since November 2001, and the x-ray findings 
relied upon by Dr. H. were made in May 1999.  As explained by 
the VA examiner in May 2004, recent pulmonary function tests 
show obstruction rather than restriction, and recent x-ray 
and CT examination of the veteran's chest show no evidence of 
asbestos.  Greater weight is given to the more recent medical 
evidence.  Further, as the VA examiner explained in May 2004, 
CT scan is a more sensitive technique than x-ray examination, 
and CT scans in January 2002 and May 2004 revealed no 
evidence of asbestosis, including no evidence of pulmonary 
fibrosis, pleural plaque, or pleural calcification.  
Accordingly, the preponderance of the medical evidence shows 
that the veteran does not have asbestosis or any other 
asbestos-related respiratory disorder.


Although the veteran has asserted that he was exposed to 
asbestosis in service and Dr. R., Dr. H., and Nurse 
Practitioner L. have all indicated that the veteran's in-
service exposure to asbestos was sufficient to cause an 
asbestos-related lung disorder, the evidence does not show 
that the veteran has an asbestos-related respiratory 
disability.  The veteran may not be service-connected for 
mere exposure to asbestos.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, because the veteran does not have an asbestos-
related respiratory disability, his claim must fail.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board notes that the November 2004 statement 
from Nurse Practitioner L. was received at the AMC subsequent 
to the issuance of the last SSOC but prior to the transfer of 
the veteran's case to the Board.  When evidence is received 
prior to the transfer of a case to the Board, an SSOC must be 
furnished to the veteran and his representative unless the 
additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a) (2004).  In this case, 
the November 2004 statement from Nurse Practitioner L. 
duplicates her earlier statement in August 2001 that the 
veteran has asbestosis as a result of his exposure to 
asbestos while serving in the Navy.  That statement was 
considered in the October 2004 SSOC.  Accordingly, the 
veteran has not been prejudiced or denied due process by the 
failure of the AMC to issue an SSOC specifically addressing 
the November 2004 statement.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, any "error" to the veteran 
resulting from the Board's initial consideration of this 
evidence does not affect the merits of the veteran's claim or 
his substantive rights, for the reasons discussed above, and 
is therefore harmless.  See 38 C.F.R. § 20.1102 (2004).

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for an asbestos-related 
respiratory disorder, to include asbestosis, is denied.


	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


